DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claim 1, 6-8 and 22 have been amended and claims 1-22 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 19-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rhodes (7,695,037) in view of Herbeck (5,477,965).
As to claim 1, Rhodes discloses a stock material unit (Figure 1) for a dunnage conversion machine (not claimed, the flat print product can also be use with dunnage conversion machine), comprising a stock material sheet (102)  that forms a three-dimensional body (Figure 1); and a strap (104) wrapped about the three-dimensional body as a closed loop and having (Figure 1) a load-spreading portion (118, load-spreading portion is considered the portion supporting the bottom portion) that has a first transverse width (W2) sufficient to distribute the weight of the three-dimensional body over the first transverse width to prevent or reduce damage to the three-dimensional body (as shown in Figure 1 which the flat paper product is being place on the panel 118 to beard all the weight of the stacked product), wherein the first transverse width is less than a width of the three dimensional body, and a handle portion (top portion of the strap being considered as a handle portion), wherein the load-spreading and handle portions are cooperatively configured to enable the three-dimensional body to be lifted from the handle portion (Figure 4).
However, Rhodes does not disclose a handle portion that has a second width that is smaller than the first width and is sixed such that the handle portion is graspable by a user’s hand.  
Nevertheless, Herbeck discloses a stock material unit (Figure 2) a strap wrapped about the three-dimensional body as a closed loop and having (Figures 12-14): a load-spreading portion (load-spreading portion is considered as panels 40) that has a first transverse width (length of panel 40) sufficient to distribute the weight of the three-dimensional body over the first transverse width to prevent or reduce damage to the three-dimensional body (as shown in Figure 4 which the flat printed product is being place on the panel 40 to beard all the weight of the stacked product), and a handle portion (as shown in Figures 12-14 which the handle is considered as 20 and 26 in Figures 12-14) that has a second width that is smaller than the first width and is sized such that the handle portion is graspable by a user's hand (Figures 12-14 which discloses a width that is smaller than then panel 40); wherein the load-spreading and handle portions are cooperatively configured to enable the three-dimensional body to be lifted from the handle portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Rhodes with wider load-spreading portion compare to the handle portion as taught by Herbeck in order to provide greater support to the bottom of the sheet and/or reduce material use for the handle portion.
As to claim 3,  Rhodes as modified by Herbeck further discloses the second width is at least 50% smaller than the first width (as shown in Figures 12-14, the width of the handle 20, 26, 26A) are much smaller than 50% of the first width).
As to claim 4, Rhodes as modified further discloses the handle portion spans across a peripheral face of the three-dimensional body (specifically in Figure 1 of Rhodes and Figure 13 of Herbeck, which the handle spans top surface and two side surfaces of the three dimensional body).  
As to claim 5, Rhodes as modified by Herbeck further discloses the strap includes fillets (fillets can be considered as references 24 and 22 which between the handle 26 and bearing portion   40) disposed at a transition handle portion and the load-spreading portion.  
As to claim 6, Rhodes as modified further discloses the handle portion extends at least partially along the front face of the three-dimensional body (as shown in embodiment in Figure 13, the handle extend along the front and back face of the three dimensional body).  
As to claim 7, Rhodes as modified further discloses the stock material define peripheral faces of the three-dimensional body, and the strap is in contact with four of the peripheral faces of the fanfold stack (Figure 1 of Rhodes shows that the strap is in contact with four of the peripheral surface of the stack material).
As to claim 10, Rhodes as modified further discloses a first end of the strap is secured to an opposite, second end of the strap with sufficient strength so that the strap can carry the weight of the three0dimensional body to retain the stock material (Figure 1).
As to claims 19-20, Rhodes as modified further discloses the load-spreading portion of the strap extends around at least two corners of the three-dimensional body to distribute the weight of the three-dimensional body over the first transverse width at least at the plurality of corners to prevent or reduce damage to the three-dimensional body (as shown in Figure 1, which the load-spreading portion is considered with the bottom and two side portions), which the load-spreading portion is covering the bottom portion and two corners of the three-dimensional body, the load-spreading portion of the strap extends across a second face of the three-dimensional body opposite on an opposite side of the three-dimensional body from the first face (as shown in Figure 2, which the side of the strap is on opposite side of the face of the stock material).
	As to claim 21, Rhodes as modified further discloses the load-spreading portion of the strap has a length that is long enough to extend around a plurality of corners of the three-dimensional body to distribute the weight of the three-dimensional body over the first transverse width at least at the plurality of corners to prevent or reduce damage to the three-dimensional body (Figure 1 and 2 of Rhodes).
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (7,695,037) in view of Herbeck (5,477,965), further in view of Harding (6,918,489).
As to claim 2, Rhodes as modified does not disclose the stock material sheet includes a continuous sheet that is fanfolded to form a fanfold stack that includes a plurality of folds that define opposing faces stacked over each other.  Nevertheless, Harding discloses a stock material sheet includes a continuous sheet that is fanfolded to form a fanfold stack that includes a plurality of folds that define opposing faces stacked over each other (Figure 5), the stock material is secure with bale ties (1120).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet material of Rhodes as modified with fan folded sheet stock material as taught by Harding in order to provide completely covering of the fanfolded sheet stock material in order to provide wider load-spreading portion to increase the force to support the weight of the stock material. 
As to claim 22, Rhodes discloses a stock material unit (Figure 1) for a dunnage conversion machine (not claimed, the flat print product can also be use with dunnage conversion machine), comprising a stock material sheet (102)  that forms a three-dimensional body (Figure 1); and a strap (104) wrapped about the three-dimensional body as a closed loop and having (Figure 1) a load-spreading portion (118, load-spreading portion is considered the portion supporting the bottom portion) that has a first transverse width (W2) sufficient to distribute the weight of the three-dimensional body over the first transverse width to prevent or reduce damage to the three-dimensional body (as shown in Figure 1 which the flat paper product is being place on the panel 118 to beard all the weight of the stacked product), wherein the first transverse width is less than a width of the three dimensional body, and a handle portion (top portion of the strap being considered as a handle portion), wherein the load-spreading and handle portions are cooperatively configured to enable the three-dimensional body to be lifted from the handle portion (Figure 4).
However, Rhodes does not disclose a handle portion that has a second width that is smaller than the first width and is sixed such that the handle portion is graspable by a user’s hand.  
Nevertheless, Herbeck discloses a stock material unit (Figure 2) a strap wrapped about the three-dimensional body as a closed loop and having (Figures 12-14): a load-spreading portion (load-spreading portion is considered as panels 40) that has a first transverse width (length of panel 40) sufficient to distribute the weight of the three-dimensional body over the first transverse width to prevent or reduce damage to the three-dimensional body (as shown in Figure 4 which the flat printed product is being place on the panel 40 to beard all the weight of the stacked product), and a handle portion (as shown in Figures 12-14 which the handle is considered as 20 and 26 in Figures 12-14) that has a second width that is smaller than the first width and is sized such that the handle portion is graspable by a user's hand (Figures 12-14 which discloses a width that is smaller than then panel 40); wherein the load-spreading and handle portions are cooperatively configured to enable the three-dimensional body to be lifted from the handle portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Rhodes with wider load-spreading portion compare to the handle portion as taught by Herbeck in order to provide greater support to the bottom of the sheet and/or reduce material use for the handle portion.
Rhodes as modified does not disclose the stock material sheet includes a continuous sheet that is fanfolded to form a fanfold stack that includes a plurality of folds that define opposing faces stacked over each other.  Nevertheless, Harding discloses a stock material sheet includes a continuous sheet that is fanfolded to form a fanfold stack that includes a plurality of folds that define opposing faces stacked over each other (Figure 5), the stock material is secure with bale ties (1120).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet material of Rhodes as modified with fan folded sheet stock material as taught by Harding in order to provide completely covering of the fanfolded sheet stock material in order to provide wider load-spreading portion to increase the force to support the weight of the stock material. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-17, 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,940,659. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 1 of the patented document include more and narrower limitations over the claim 1 of current application.  Which the more and narrower limitations of claim 1 of the patented document encompasses all the limitation of claim 1 of the current application, which the claims of the current applicant is not patentably distinct to the parent application 10,940,659.  
Allowable Subject Matter
Claims 8-9, 11-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736